     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 1 of 21




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                             Plaintiff,
                                                                      Case # 15-CR-122-FPG
v.
                                                                      DECISION AND ORDER

LUIS MONTANEZ,

                                             Defendant.


                                       INTRODUCTION

       On April 15, 2020, Defendant Luis Montanez filed a Motion for Reduction in Sentence.

ECF No. 176. Defendant requests that the Court reduce his sentence to either time served or alter

his sentence to home confinement because of the ongoing Coronavirus Disease 2019 (“COVID-

19”) pandemic. ECF Nos. 176, 179, 180. The Government opposes the Motion. ECF No. 178. For

the reasons that follow, Defendant’s Motion is DENIED without prejudice.

                                         BACKGROUND

       On October 2, 2017, Defendant pleaded guilty to one count of conspiracy to possess with

intent to distribute, and distribution of, 100 grams or more of heroin pursuant to 21 U.S.C. § 846,

a charge that carries a mandatory minimum term of imprisonment of five years and a maximum

term of forty years. ECF Nos. 1, 105, 106, 108; 21 U.S.C. § 841(b)(1)(B). Defendant was sentenced

on August 16, 2018 to 151 months in the Federal Bureau of Prisons (“BOP”) and four years’

supervised release. ECF Nos. 138, 139.

       Defendant is currently incarcerated in the Elkton Federal Correctional Institute (“FCI

Elkton”). ECF No. 176 at 3. FCI Elkton has been particularly hard hit by COVID-19. Ninety-nine

inmates and forty-nine staff members have contracted the virus. COVID-19 Coronavirus, FEDERAL



                                                1
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 2 of 21




BUREAU OF PRISONS, http://www.bop.gov/coronavirus/ (last visited May 5, 2020). Seven inmates

have died. Id. The Attorney General has specifically identified FCI Elkton as a facility facing

“significant levels of infection” and has directed the BOP to increase the use of home confinement

for prisoners housed at FCI Elkton and other similarly situated facilities. ECF No. 178-1 at Ex. B.

       Defendant appears to suffer from asthma, hypertension, carpal tunnel syndrome, anxiety,

and depression. ECF No. 176 at 2; ECF No. 128 ¶¶ 96–100. He is currently forty-one years old

and has been described as “moderately obese.” ECF No. 176 at 2; ECF No. 128 at 2 & ¶ 97.

Defendant argues that the Centers for Disease Control and Prevention (“CDC”) and the World

Health Organization (“WHO”) have stated that certain preexisting conditions can increase the risk

posed by COVID-19, including asthma and hypertension. ECF No. 176 at 3. Defendant claims that

he “is locked in a small area with people coughing and suffering from fevers” and that he has

experienced high blood pressure and aggravated asthma symptoms. Id. at 4.

       Defendant claims that he attempted to apply for compassionate release by requesting the

relevant forms from his counselor on April 1, 2020. Id. He claims, however, that his counselor told

him requesting release would be a waste of “time because the warden did not believe in

compassionate release and would not be granting any such requests.” Id. Although the Government

claims that it has no record of any request under the relevant statute (18 U.S.C. § 3582(c)), ECF

No. 178 at 6, Defendant’s counsel represented that, on April 13, 2020, he mailed a letter to the

warden of FCI Elkton requesting that Defendant “be considered for compassionate release,” ECF

No. 176 at 23.

                                     LEGAL STANDARD

       “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Gotti, No. 02-CR-743, 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15,




                                                2
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 3 of 21




2020). Due to its amendment by the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A) (“Section

3582(c)(1)(A)”) provides criminal defendants the opportunity to move courts to reduce previously

imposed terms of imprisonment. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018). Prior

to the amendment, only the BOP could bring such a motion. Id.; 18 U.S.C. § 3582(c)(1)(A).

Although the BOP remains free to bring such a motion at will, Defendants may only bring motions

under Section 3582(c)(1)(A) if they either (1) have “fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf” (the “exhaustion

requirement”) or (2) thirty days have elapsed since the warden of the defendant’s facility received

such a request (the “thirty-day backstop;” the Court refers to the exhaustion requirement and the

thirty-day backstop collectively as “prerequisites”). 1 18 U.S.C. § 3582(c)(1)(A).

       If a defendant meets these prerequisites (or the BOP has brought the motion), the Court

may grant relief if it finds that (1) “extraordinary and compelling reasons warrant [the] reduction”

and (2) the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. If these elements are satisfied, the Court is to consider the factors set forth in

Section 3553(a), which describes the factors courts are to consider in imposing sentences. Id.

§§ 3553(a), 3582(c)(1)(A). In analyzing these elements and factors, “[d]istrict courts have broad

discretion in deciding whether to grant or deny a motion for a sentence reduction.” United States

v. Tagliaferri, No. 13-CR-115, 2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019). If the Court

grants such a motion, it may reduce the term of imprisonment and may correspondingly impose a

term of probation or supervised release, with or without conditions, provided that such a term does

not exceed the unserved portion of the original term of imprisonment. 18 U.S.C. § 3582(c)(1)(A).




1
 Defendant has not claimed he is entitled to relief under Section 3582(c)(1)(B) or (c)(2), which do not
contain an exhaustion requirement. 18 U.S.C. § 3582(c).


                                                  3
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 4 of 21




                                             DISCUSSION

I.      Section 3582(c)(1)(A)’s Prerequisites

        Defendant does not argue that he has satisfied Section 3582(c)(1)(A)’s exhaustion

requirement or that he may take advantage of the thirty-day backstop. 2 Instead, Defendant argues

that the Court can and should waive compliance with these prerequisites based on equitable

considerations. ECF No. 176 at 19–24. Defendant specifically argues that waiver is appropriate

because he is facing irreparable harm, because exhaustion would be futile, and because equitable

estoppel excuses compliance. The Court must first examine whether there are any exceptions to

Section 3582(c)(1)(A)’s prerequisites.

        Given the ongoing pandemic and the understandable desire of inmates to avoid exposure

to COVID-19 while incarcerated, there has been a cavalcade of similar motions filed by defendants

across the country. Correspondingly, over the last month, numerous courts have weighed in on

whether and when the statutory prerequisites may be waived. There is a growing split amongst

district judges in the Second Circuit regarding this question. See United States v. Bin Wen, No. 17-

CR-6173, 2020 WL 1845104, at *4 (W.D.N.Y. Apr. 13, 2020) (collecting cases).

        Courts waiving the prerequisites generally rely on one of three theories: (1) that exhaustion

requirements are typically subject to non-statutory exceptions, e.g., United States v. Perez, No. 17-

CR-513, 2020 WL 1546422, at *2–3 (S.D.N.Y. Apr. 1, 2020); (2) that Congress intended to grant

courts the right to accelerate judicial review, e.g., United States v. Haney, No. 19-CR-541, 2020

WL 1821988, at *3–4 (S.D.N.Y. Apr. 13, 2020); and (3) that the thirty-day backstop is analogous

to timeliness claim-processing rules, which are generally subject to equitable estoppel, e.g., United

States v. Russo, No. 16-CR-441, 2020 WL 1862294, at *5–6 (S.D.N.Y. Apr. 14, 2020). This Court


2
 Because Defendant has not argued that he has exhausted his administrative remedies or satisfied the thirty-
day backstop, the Court need not examine the specific contours of these requirements.


                                                     4
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 5 of 21




does not find any of these approaches persuasive. Section 3582(c)(1)(A)’s language is clear: the

only exception to the exhaustion requirement is the thirty-day backstop.

       A.      Although the Exhaustion Requirement is Nonjurisdictional, it is Statutory and not
               Subject to Judge-Made Exceptions

       The first question that the Court must answer is whether Section 3582(c)(1)(A)’s

prerequisites are jurisdictional. The Supreme Court has explained that “truly jurisdictional rules .

. . govern a court’s adjudicatory authority[] and nonjurisdictional claim-processing rules[] . . . do

not.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (internal quotation marks omitted).

Accordingly, if the prerequisites are jurisdictional, the Court has no authority to hear Defendant’s

motion. See Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]his Court has no authority to create

equitable exceptions to jurisdictional requirements.”)

       “A rule is jurisdictional if the Legislature clearly states that a threshold limitation on a

statute’s scope shall count as jurisdictional. But if Congress does not rank a statutory limitation on

coverage as jurisdictional, courts should treat the restriction as nonjurisdictional.” Gonzalez, 565

U.S. at 141–42 (alterations, citations, and internal quotation marks omitted). Mandatory language

alone is insufficient to convert a claim-processing rule into a jurisdictional mandate. Id. at 146; see

also United States v. Kwai Fun Wong, 575 U.S. 402, 410 (2015) (“[W]e have made plain that most

[statutory] time bars are nonjurisdictional.”). “[T]raditional tools of statutory construction must

plainly show that Congress imbued a procedural bar with jurisdictional consequences.” Kwai Fun

Wong, 575 U.S. at 410.

       Although Section 3582(c)(1)(A)’s prerequisites are clearly mandatory, there is no language

suggesting that the prerequisites were intended to function as jurisdictional mandates. Section

3582(c) does not refer to a court’s capacity to hear claims, cf. Gonzalez, 565 U.S. at 142 (finding

that statute was jurisdictional where it mandated that, “[u]nless a circuit justice or judge issues a



                                                  5
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 6 of 21




certificate of appealability, an appeal may not be taken to the court of appeals”), but instead it

refers to what parties may bring a sentence reduction motion. 18 U.S.C. § 3582(c)(1)(A). Further,

“the language of Section 3582(c) makes no mention of jurisdictional elements and the section is

not part of the jurisdictional portion of the United States Code.” Russo, 2020 WL 1862294, at *4.

The Second Circuit has also found that Section 3582(c)(2) is not jurisdictional. United States v.

Johnson, 732 F.3d 109, n.11 (2d Cir. 2013) (“Because [the defendant]’s motion presented a

nonfrivolous claim requiring interpretation of section 3582(c)(2) and the Commission’s Guidelines

and policy statements, it arose under federal law, and subject matter jurisdiction was conferred by

28 U.S.C. § 1331.” (citation omitted)).

       Accordingly, Section 3582(c)(1)(A)’s exhaustion requirement and the thirty-day backstop

are nonjurisdictional, and it appears the Government may waive compliance with these

requirements. See United States v. Park, No. 16-CR-473, 2020 WL 1970603, at *2 (S.D.N.Y. Apr.

24, 2020). Permitting such waivers is consistent with the statute itself, which allows the BOP to

bring such a motion on Defendant’s behalf without regard for the prerequisites. 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Vence-Small, No. 18-CR-31, 2020 WL 1921590, at *6 (D.

Conn. Apr. 20, 2020) (“Although section 3582 does not expressly provide for a power of the

Government to waive the exhaustion requirement, I would understand a statement by the

Government that it waives exhaustion to be the equivalent of a motion by the Director of the BOP

for sentence reduction just as section 3582(c)(1)(A) expressly allows.”). The Government in this

case, however, has not done so. ECF No. 178. Accordingly, this matter turns on whether Section

3582(c)(1)(A)’s prerequisites may be waived by a court.

        “[C]alling a rule nonjurisdictional does not mean that it is not mandatory.” Gonzalez, 565

U.S. at 146. The Supreme Court regularly emphasizes that courts “lack the authority to rewrite”




                                                6
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 7 of 21




statutes. Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2169 (2015) (“Our unwillingness

to soften the import of Congress’ chosen words even if we believe the words lead to a harsh

outcome is longstanding . . . .” (internal quotation marks omitted)). Accordingly, this Court does

not have the authority to rewrite Section 3582(c)(1)(A)’s prerequisites.

       The Supreme Court’s analysis of the Prison Litigation Reform Act (“PLRA”) in Ross v.

Blake is instructive. 136 S. Ct. 1850 (2016). The PLRA provides that “[n]o action shall be brought

with respect to prison conditions . . . until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). In Ross, the Supreme Court looked to the text of the statute and

explained that the PLRA’s exhaustion requirement was mandatory and subject to only “one

significant qualifier: the remedies must indeed be ‘available’ to the prisoner.” 136 S. Ct. at 1856;

Williams v. Priatno, 829 F.3d 118, 123 (2d Cir. 2016) (explaining that the “text of the statute”

demonstrates that an administrative remedy must actually be “available” to an inmate before

exhaustion is required). The Supreme Court accordingly explained that “[c]ourts may not engraft

an unwritten ‘special circumstances’ exception onto the PLRA’s exhaustion requirement. The only

limit to [the PLRA]’s mandate is the one baked into its text: An inmate need exhaust only such

administrative remedies as are ‘available.’” Ross, 136 S. Ct. at 1862. “[M]andatory exhaustion

statutes like the PLRA establish mandatory exhaustion regimes, foreclosing judicial discretion.”

Id. at 1856.

       Here, Defendant has cited no basis for the Court to “engraft” a general equitable exception

into either the exhaustion requirement or the thirty-day backstop. See Stokes v. Riskus, No. 14-CA-

60, 2017 WL 2592404, at *9 (W.D. Pa. June 15, 2017) (“Plaintiff’s appeal to equitable

considerations must be rejected out of hand[] . . . [because the PLRA] is framed in mandatory

terms . . . .”). Section 3582(c)(1)(A)’s exhaustion requirement is distinct from the PLRA’s




                                                 7
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 8 of 21




exhaustion requirement in two important respects. First, Section 3582(c)(1)(A) does not include

the “available” qualifier found in the PLRA, and second, Section 3582(c)(1)(A) contains the thirty-

day backstop, which finds no analog in the PLRA. Compare 42 U.S.C. § 1997e(a), with 18 U.S.C.

§ 3582(c)(1)(A). This legislative tradeoff ensures that defendants will be able to present their

motions to a court within thirty days and eliminates the need for inquiry into the availability of

administrative remedies. See United States v. Underwood, No. 18-CR-201, 2020 WL 1820092, at

*2 (D. Md. Apr. 10, 2020) (“Unlike the PLRA, the compassionate release exhaustion requirement

does not even limit its reach to exhaustion of ‘available’ administrative remedies, such that it is

not clear that even the types of exceptions found in Ross to be available under the PLRA would

apply here.”); see also Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 n.3 (5th Cir.

Apr. 22, 2020) (Higginson, J., concurring) (noting that, compared to Section 3582(c)(1)(A)’s

prerequisites, the PLRA’s availability language “arguably presents a stronger basis from which to

conclude that” the ongoing pandemic permits waiver of the PLRA’s exhaustion requirement). 3

        Other statutes requiring exhaustion of administrative remedies contain textual exceptions.

For instance, some statutes expressly excuse litigants’ failure to exhaust administrative remedies

if they have “reasonable grounds” for their failure. Malouf v. Sec. & Exch. Comm’n, 933 F.3d

1248, 1256 (10th Cir. 2019) (citing 15 U.S.C. §§ 78y(c)(1), 80b-13(a)). Section 3582(c)(1)(A)’s

only exception, however, is the thirty-day backstop. United States v. Roberts, No. 18-CR-528,

2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020) (“[Section 3582(c)(1)(A)] includes a limited

futility-like exception, as it allows an inmate to seek relief ‘after . . . the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility.’” (quoting 18 U.S.C.


3
  Even if “availability” of administrative remedies was a valid inquiry under Section 3582(c)(1)(A), the
exigency created by the COVID-19 crisis may be insufficient to excuse compliance with administrative
remedies. See Valentine, 2020 WL 1934431, at *6–7 (noting that “special circumstances of the COVID-19
crisis” were insufficient to excuse compliance with PLRA’s exhaustion requirement).


                                                   8
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 9 of 21




§ 3582(c)(1)(A)); see also United States v. Wright, No. 17-CR-695, 2020 WL 1922371, at *2

(S.D.N.Y. Apr. 20, 2020) (“[T]he text of Section 3582 contains no exigency exception . . . , and

indeed the text affirmatively refutes the availability of such an exception . . . .”).

        Defendant cites Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004), for the

proposition that courts may waive exhaustion requirements, but Hemphill’s analysis related to the

PLRA and was abrogated in relevant part by the Supreme Court’s decision in Ross. 4 136 S. Ct. at

1856; see also Priatno, 829 F.3d at 123 (discussing abrogation of Hemphill).

        Defendant also cites multiple cases that discuss judge-made administrative exhaustion

requirements. ECF No. 176 at 19–21; e.g., Sims v. Apfel, 530 U.S. 103, 107–09 (2000) (“Here, the

Commissioner does not contend that any statute requires issue exhaustion in the request for

review.”); McKart v. United States, 395 U.S. 185, 193–97 (1969); Garza v. Davis, 596 F.3d 1198,

1203 (10th Cir. 2010) (“The exhaustion of available administrative remedies is a prerequisite for

§ 2241 habeas relief, although we recognize that the statute itself does not expressly contain such

a requirement.”). 5


4
  Defendant cites language from Justice Breyer’s concurrence in Ross suggesting that Congress intended
the term “exhausted” to encompass “well-established exceptions to exhaustion.” 136 S. Ct. at 1863 (Breyer,
J., concurring) (quoting Woodford v. Ngo, 548 U.S. 81, 103 (2006) (Breyer, J., concurring)). But, this
proposition does not appear to have ever been adopted by the Supreme Court with respect to statutory
exhaustion requirements. This Court is not at liberty to adopt the reasoning of Justice Breyer’s concurrence
to the extent it conflicts with the binding opinion of the majority. See United States v. Izzo, 144 F. App’x
906, 908 (2d Cir. 2005) (summary order) (“That Justice Thomas, in a concurrence in Shepard, reiterated
his opposition to Almendarez-Torres’s holding does not change the fact that Almendarez-Torres remains
binding precedent.” (citing Maryland v. Wilson, 519 U.S. 408, 412–13 (1997) (observing that a statement
in a concurrence does not “constitute[] binding precedent”))).
5
  Defendant also cites Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 12–13 (2000). In that
case, the Supreme Court does note certain exceptions to judge-made exhaustion requirements, but the Court
held that the statutory scheme in question prevented application of the exhaustion exceptions. The Supreme
Court explained that “insofar [as the statute] demands the ‘channeling’ of virtually all legal attacks through
the agency, it assures the agency greater opportunity to apply, interpret, or revise policies, regulations, or
statutes without possibly premature interference by different individual courts applying ‘ripeness’ and
‘exhaustion’ exceptions case by case.” Id. at 13. The Supreme Court further acknowledged the tradeoff of
“occasional individual, delay-related hardship” but “such was the judgment of Congress.” Id. Accordingly,


                                                      9
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 10 of 21




        Some courts in this Circuit have relied on Washington v. Barr for the proposition that,

“[e]ven where exhaustion is seemingly mandated by statute . . . , the requirement is not absolute.”

United States v. Zukerman, No. 16-CR-194, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020)

(quoting Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)). Other judges have aptly explained

that, in Washington, the Second Circuit was examining a judge-made exhaustion requirement, not

a statutory exhaustion requirement. 925 F.3d at 116–18; e.g., United States v. Cassidy, No. 17-CR-

116, 2020 WL 1969303, at *7 (W.D.N.Y. Apr. 24, 2020); Wright, 2020 WL 1922371, at *2; see

Washington, 925 F.3d at 118 (noting that exhaustion was “not mandated by Congress”). 6 Further,

the Second Circuit cited a Supreme Court case addressing a judge-made exhaustion requirement

for the proposition in question. Washington, 925 F.3d at 118 (citing McCarthy v. Madigan, 503

U.S. 140, 146 (1992)). Accordingly, the Second Circuit’s statement regarding statutory exhaustion

requirements was dicta and is inconsistent with the Supreme Court’s holding in Ross, which

provided that “judge-made exhaustion doctrines, even if flatly stated at first, remain amenable to

judge-made exceptions” but “a statutory exhaustion provision stands on a different footing”—

“courts have a role in creating exceptions only if Congress wants them to.” Ross, 136 S. Ct. at

1857.

        In short, the Court finds no textual basis for deviating from Section 3582(c)(1)(A)’s express

statutory exhaustion requirement.




Shalala supports the position that statutory requirements are not generally subject to judge-made remedies
even when enforcement of those statutory schemes has negative consequences in individual cases.
6
  Other courts have cited the Second Circuit’s decision in Paese v. Hartford Life & Accident Ins., 449 F.3d
435 (2d Cir. 2006), for the broad proposition that “‘claim-processing rule[s]’ are ‘subject to equitable
considerations such as waiver, estoppel or futility.’” United States v. Scparta, No. 18-CR-578, 2020 WL
1910481, at *5 (S.D.N.Y. Apr. 20, 2020) (alterations in original) (quoting Paese, 449 F.3d at 443). But,
like Washington, Paese related to a law (the Employee Retirement Income Security Act) that “does not
even contain a statutory exhaustion requirement.” Paese, 449 F.3d at 445.


                                                    10
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 11 of 21




        B.       Section 3582(c)(1)(A)’s Unambiguous Terms Preclude a Finding of Contrary
                 Legislative Intent

        Some courts attempt to justify departing from the language of Section 3582(c)(1)(A)’s

prerequisites by claiming the thirty-day backstop was intended “‘as an accelerant to judicial

review,’ as ‘at the time the First Step Act passed, a 30-day period before which to seek judicial

review would have seemed exceptionally quick.’” United States v. Haney, No. 19-CR-541, 2020

WL 1821988, at *4 (S.D.N.Y. Apr. 13, 2020) (quoting Russo, 2020 WL 1862294, at *5); see also

United States v. Sanchez, No. 18-CR-140, 2020 WL 1933815, at *4–5 (D. Conn. Apr. 22, 2020)

(“[T]he Court finds it has the discretion to waive the 30-day waiting period where strict

enforcement would not serve the Congressional objective of allowing meaningful and prompt

judicial review.”). While it is true that the thirty-day backstop was clearly meant as an accelerant

to judicial review, it is unclear how the thirty-day backstop could possibly signal congressional

intent to further accelerate judicial review under Section 3582(c)(1)(A). United States v. Vence-

Small, No. 18-CR-31, 2020 WL 1921590, at *5 (D. Conn. Apr. 20, 2020) (“It would be anomalous

to conclude that, if Congress decides to soften a plenary exhaustion requirement by allowing for

an equitable exception (e.g., a 30-day waiting time rule), then this opens the door for courts to

create their own exception-to-the-exception (e.g., a less-than-30-day waiting time rule).”); see also

Wright, 2020 WL 1922371, at *2 (“This alternative suggests that the Congress recognized that

even if compassionate release requests cannot always await the full administrative process to be

completed, the BOP should have at least 30 days to act on such a request.”). 7


7
  Similarly, at least one Court has cited the title of the relevant First Step Act provision: “Increasing the Use
and Transparency of Compassionate Release.” Scparta, 2020 WL 1910481, at *7 (quoting Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (2018)). There can be no doubt that Congress intended to increase the
use of compassionate release in modifying Section 3582(c)(1)(A), but Congress accomplished exactly that
by permitting defendants the opportunity to bring such motions and by including the thirty-day backstop.
It cannot be said that the section title supports the premise that Congress intended to allow courts to
disregard both the exhaustion requirement and the thirty-day backstop set forth in Section 3582(c)(1)(A).


                                                       11
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 12 of 21




        Congress struck a balance by including the thirty-day backstop in Section 3582(c)(1)(A)

between administrative exhaustion and expediency of judicial review. That balance tips further

towards expediency in Section 3582(c)(1)(A) than many other statutes with exhaustion

requirements. It cannot be said, however, that in striking such a balance, Congress intended to

allow courts to place their thumbs on the scale further in favor of expediency. To the contrary,

Section 3582(c)(1)(A)’s text is clear: the thirty-day backstop is the sole exception to the exhaustion

requirement. “Congress may of course amend the law at any time. In the meantime, the Court is

constrained to apply the law as enacted by Congress.” Barton v. Barr, No. 18-725, 2020 WL

1941965, at *10 (U.S. Apr. 23, 2020). 8

        Several courts have discussed the legislative history of the First Step Act and concluded

that Congress intended to “enhance public safety” and “make . . . changes to [BOP’s] policies and

procedures to ensure prisoner and guard safety and security.” United States v. Coles, No. 00-CR-

20051, 2020 WL 1976296, at *5 (C.D. Ill. Apr. 24, 2020) (quoting H.R. Rep. No. 115-699, at 22

(2018)). “[Legislative history] need not be consulted when, as here, the statutory text is

unambiguous.” United States v. Woods, 571 U.S. 31, 46 n.5 (2013).

        Even assuming it were acceptable for the Court to dive into the First Step Act’s legislative

history, it is not clear to the Court that it supports waiver of Section 3582(c)(1)(A)’s prerequisites.

The general pronouncements noted above refer to the First Step Act as a whole, not specific

provisions. See H.R. Rep. No. 115-699, at 22 (2018). It is also unclear that granting courts the right

to waive Section 3582(c)(1)(A)’s prerequisites effectively furthers these goals. “[T]he BOP is



8
 Congress could have easily altered the balance struck in Section 3582(c)(1)(A) in the recently enacted
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). See Pub. L. No. 116-136, 134 Stat.
281 (2020). In that legislation, Congress expressly granted the BOP additional authority under a related
provision, 18 U.S.C. § 3624(c)(2), to place an inmate in home confinement. Pub. L. No. 116-136, §
12003(b)(2), 134 Stat. 281, 516 (2020).


                                                  12
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 13 of 21




frequently in the best position to assess, at least in the first instance, a defendant’s conditions, the

risk presented to the public by his release, and the adequacy of a release plan.” Russo, 2020 WL

1862294, at *1.

        The Court certainly recognizes the strong temptation to read an equitable exception into

the statutory language under the cloud of these unprecedented circumstances. Given the amount

of change that has occurred since the pandemic ballooned in the United States and the life and

death nature of COVID-19 related requests, thirty days understandably seems like an eternity.

Given that it will typically be a short time between a court’s denial of a compassionate release

motion on procedural grounds and the moment a defendant’s claim will become procedurally ripe,

it would be understandable to assume that circumstances would not change and that justice should

not be delayed.

        If this crisis has imported any universal lesson, however, it is that things can and do change

rapidly. It appears prudent to allow the thirty-day backstop provided by Congress to function as

intended. Doing so may allow for greater consistency for inmates faced with the possibility of

infection. Courts cannot evaluate the BOP system as a whole via Section 3582(c)(1)(A) motions

and instead must engage in ad-hoc review of individual defendant’s circumstances on limited

records. 9 This problem is exacerbated by the reality that Section 3582(c)(1)(A) motions are

brought in the sentencing court. Accordingly, inmates at FCI Elkton in Ohio are seeking relief


9
  Courts could provide greater nationwide consistency under Section 3582(c)(1)(A) if the Sentencing
Commission updated the applicable policy statement. U.S. Sentencing Guidelines Manual § 1B1.13 (2018).
Understandably, the policy statement does not provide guidance on how to evaluate Section 3582(c)(1)(A)
requests in light of a pandemic. Id. Less understandably, the policy statement has not been updated to reflect
the First Step Act’s allowance for defendants to bring Section 3582(c)(1)(A) motions. Id. Because the policy
statement only addresses motions brought by the BOP, it is unclear how the policy statement applies to
motions brought by defendants. See United States v. McCarthy, No. 17-CR-230, 2020 WL 1698732, at *4
n.4 (D. Conn. Apr. 8, 2020) (discussing whether courts may engage in an “independent assessment of
whether ‘extraordinary and compelling reasons’ warrant a sentence reduction” (quoting United States v.
Rodriguez, No. 03-CR-271, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020)).


                                                     13
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 14 of 21




under Section 3582(c)(1)(A) from courts across the country and their requests are undoubtedly

meeting divergent results (even in courts within the Second Circuit).

       The BOP is in the best position right now to consistently evaluate prisoners in its facilities

to ensure that similarly situated prisoners are receiving consistent results, while simultaneously

protecting the welfare of all prisoners (not just those suitable for sentence reduction pursuant to

Section 3582(c)(1)(A)). See Wright, 2020 WL 1922371, at *2 (“The BOP is also well situated to

make relative judgments about the merits of compassionate release petitions—particularly at a

time like this when many inmates are making petitions advancing similar claims—and adjudicate

those positions in a consistent manner. The court may of course review those judgments.”); United

States v. Skelos, No. 15-CR-317, 2020 WL 1847558, at *4 (S.D.N.Y. Apr. 12, 2020) (“The current

public health crisis demands a systemic response, rather than judge-by-judge determinations[] . . .

.”). The thirty-day backstop will provide BOP time to effectuate such results. See United States v.

McCallister, No. 13-CR-320, 2020 WL 1940741, at *3 (W.D. La. Apr. 21, 2020) (discussing steps

the BOP is taking to combat the COVID-19 crisis); United States v. Pinto-Thomaz, No. 18-CR-

579, 2020 WL 1845875, at *3 (S.D.N.Y. Apr. 13, 2020) (same).

       Further, it appears the BOP has greater flexibility in determining how to respond to the

crisis than the courts in ruling on Section 3582(c)(1)(A) motions. Typically, the BOP alone has

authority to place inmates in alternative housing arrangements to reduce the spread of COVID-19

in BOP facilities. See United States v. Venkataram, No. 06-CR-102, 2016 WL 11448569, at *2

(S.D.N.Y. Dec. 12, 2016) (“The [BOP] has exclusive authority to designate the facility where

prisoners will serve a sentence and to order a transfer from one facility to another.” (internal

quotation marks omitted)). The BOP also has discretion to grant furloughs to inmates. Skelos, 2020

WL 1847558, at *3; see also United States v. Adcock, No. 19-CR-106, 2020 WL 2043811, at *2




                                                14
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 15 of 21




(W.D. La. Apr. 28, 2020) (discussing BOP’s expanded authority under the CARES Act to grant

home release). It appears as though the Court is limited to issuing a non-binding recommendation

regarding alternative housing arrangements or taking the drastic step of reducing a defendant’s

sentence. See United States v. Cox, No. 18-CR-17, 2020 WL 1923220, at *4 (S.D. Ind. Apr. 21,

2020) (recommending defendant be admitted into Early Offender Home Detention Program in

response to the risk posed by COVID-19); United States v. Henderson, No. 15-CR-487, 2019 WL

1460402, at *2 (S.D.N.Y. Mar. 18, 2019) (examining motion for judicial recommendation).

       Habeas litigation in the district where each BOP facility is located also has a better chance

of producing consistent and just results compared to ad-hoc Section 3582(c)(1)(A) motions.

Defendant is currently classified as a member of an “at risk” subclass in an emergency habeas

action proceeding in the Northern District of Ohio on behalf of inmates incarcerated at FCI Elkton.

ECF No. 180; see Wilson v. Williams, No. 20-CV-794, 2020 WL 1940882 (N.D. Ohio Apr. 22,

2020). The Northern District of Ohio recently granted a preliminary injunction and ordered

“evaluat[ion of] each subclass member’s eligibility for transfer out of Elkton through any means,

including but not limited to compassionate release, parole or community supervision, transfer

furlough, or non-transfer furlough within two (2) weeks.” Wilson, 2020 WL 1940882, at *10.

Accordingly, by the time Defendants’ motion becomes procedurally ripe, action taken in

compliance with the Northern District of Ohio’s order may moot his request.

       C.      The Thirty-Day Backstop is Not a Traditional “Limitations Period” Subject to
               Equitable Exceptions

       Some courts claim Section 3582(c)(1)(A) “has features both of ‘an administrative

exhaustion requirement’ and of ‘a timeliness statute’” and have thus characterized the thirty-day

backstop as a limitations period. United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *7

(W.D.N.Y. Apr. 22, 2020) (quoting United States v. Scparta, No. 18-CR-578, 2020 WL 1910481,



                                                15
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 16 of 21




at *6 (S.D.N.Y. Apr. 20, 2020)). These courts cite Holland v. Florida, 560 U.S. 631 (2010), for

the proposition that “a nonjurisdictional federal statute of limitations is normally subject to a

rebuttable presumption in favor of equitable tolling.” Id. at 645–46 (internal quotation marks

omitted). The Supreme Court “will ‘not construe a statute to displace courts’ traditional equitable

authority absent the ‘clearest command.’” Holland, 560 U.S. at 646. This case, accordingly,

presents two questions: (1) would a court traditionally have equitable authority to waive Section

3582(c)(1)(A)’s thirty-day backstop and, assuming an affirmative answer, (2) does Section

3582(c)(1)(A) contain a clear command that such authority is abrogated.

       The Court doubts that this is the type of case in which a court would traditionally have

equitable authority to waive the thirty-day backstop. Holland and the cases discussed therein

involved more traditional limitation periods analogous to statutes of limitations. 560 U.S. at 647;

Young v. United States, 535 U.S. 43, 49–50 (2002) (holding that three-year lookback period

applicable to tax claims in bankruptcy is subject to equitable tolling); United States v. Brockamp,

519 U.S. 347, 348, 350–352 (1997) (holding that courts cannot equitably toll the statutory time for

filing tax refund claims); United States v. Beggerly, 524 U.S. 38, 49 (1998) (examining statutory

limitations period associated with land claims). Courts in this district examining Section

3582(c)(1)(A) have also cited similar timeliness claim-processing rules discussed by the Supreme

Court such as the “time to file a notice of appeal.” Hamer v. Neighborhood Hous. Servs. of Chi.,

138 S. Ct. 13, 16, 18 n.3 (2017) (noting that the Supreme Court has “reserved whether mandatory

claim-processing rules may be subject to equitable exceptions”); e.g., Russo, 2020 WL 1862294,

at *6; see also Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 713 (2019) (examining “whether a

court of appeals may forgive on equitable tolling grounds a failure to adhere to th[e] deadline [for




                                                16
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 17 of 21




taking an immediate appeal from a federal district court’s order granting or denying class

certification]”).

        In Holland, the Supreme Court examined the timeliness provision in the federal habeas

corpus statute—the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)—and

found that it was subject to equitable tolling, in part, because “AEDPA’s 1-year limit reads like an

ordinary, run-of-the-mill statute of limitations.” 560 U.S. at 634, 647. In Young, the Supreme Court

explained that the three-year lookback period at issue was “a limitations period because it

prescribes a period within which certain rights (namely, priority and nondischargeability in

bankruptcy) may be enforced.” 535 U.S. at 47 (“[T]he lookback period serves the same basic

policies [furthered by] all limitations provisions.” (second alteration in original) (internal quotation

marks omitted)).

        The Supreme Court reads equitable exceptions into such limitation periods because “[t]ime

requirements in lawsuits between private litigants are customarily subject to ‘equitable tolling’”

and thus holds that there is a “rebuttable presumption” that Congress intended equitable tolling to

apply to similar statutory requirements. Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 95–96

(1990). The Supreme Court has declined to read such equitable exceptions into limitations periods

that are distinct from statutes of limitations, such as those set by statutes of repose. Cal. Pub.

Emps.’ Retirement Sys. v. ANZ Sec., Inc., 137 S. Ct. 2042, 2052–53 (2017). In Brockamp, the

Supreme Court specifically cautioned against “assum[ing] an implied exception for tolling

virtually every time a number appears.” 519 U.S. at 352. “To do so would work a kind of linguistic

havoc.” Id. 10


10
  In Brockamp, the Supreme Court considered the administrative burden that would be placed on the
Internal Revenue Service if it was forced “to respond to, and perhaps litigate, large numbers of late claims,
accompanied by requests for ‘equitable tolling’ which, upon close inspection, might turn out to lack
sufficient equitable justification.” 519 U.S. at 352. Although reading an equitable exception into the thirty-


                                                     17
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 18 of 21




        The provision at issue here is not a run-of-the-mill statute of limitations. See Scparta, 2020

WL 1910481, at *6 (“[Section 3582(c)(1)(A)’s] exhaustion requirement [is] like no other of which

the Court is aware.”). Instead of prescribing “a period within which certain rights . . . may be

enforced,” Young, 535 U.S. at 47, Section 3582(c)(1)(A)’s thirty-day backstop provides an

exception to the exhaustion requirement. See United States v. Vence-Small, No. 18-CR-31, 2020

WL 1921590, at *4 (D. Conn. Apr. 20, 2020) (“The 30-day [backstop] functions as an exception

to a plenary exhaustion requirement, and the statute does not invite judges to craft additional

exceptions.”). As such, the thirty-day backstop functions more as an accelerant to judicial review

than a statutory time cap on when such motions may be brought (like a statute of limitations), see

United States v. Haney, No. 19-CR-541, 2020 WL 1821988, at *4 (S.D.N.Y. Apr. 13, 2020), and

such rights may be enforced at any time upon motion of the BOP, 18 U.S.C. § 3582(c)(1)(A).

        In Beggerly, the Supreme Court declined to read additional equitable limitations into the

statute in question where it “effectively allowed for equitable tolling” by stating that the statute of

limitations does “not begin to run until the plaintiff ‘knew or should have known of the claim of

the United States.’” 524 U.S. at 48. (quoting 28 U.S.C. § 2409a(g)). The Court further noted that

additional equitable extensions were unwarranted given “the unusually generous nature of the

[relevant] limitations time period.” Id. at 48–49. The thirty-day backstop similarly functions as a

limitation on the exhaustion requirement and is also unusually generous. See Haney, 2020 WL

1821988, at *4 (“[A]t the time the First Step Act passed, a 30-day period before which to seek




day backstop will not have precisely the same consequences, it has already resulted in courts weighing
equities in a large number of cases across the country. This Court does not believe that Congress anticipated
the flood of compassionate release litigation that would result from the COVID-19 pandemic. It seems
unlikely that anyone could have predicted the deluge of sweeping changes that have occurred in the past
several months in response to the virus, but one thing is clear: the interplay between the virus and the thirty-
day backstop has created a logjam in the courts. It appears best to allow the thirty-day backstop to function
as intended and to address the merits of these motions following the expiration of the thirty-day backstop.


                                                      18
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 19 of 21




judicial review would have seemed exceptionally quick.”). Unlike limitations periods, which have

regularly been subject to equitable principles, the thirty-day backstop is merely that, a backstop to

the typically favored process of exhaustion of administrative remedies. 11 Congress could not have

anticipated that courts would interpret its inclusion of the thirty-day backstop as a license to read

out the backstop entirely in certain circumstances.

        In short, the Court does not believe that it has equitable authority to waive Section

3582(c)(1)(A)’s novel, statutory exception to exhaustion. Even assuming it had such authority,

however, Section 3582(c)(1)(A)’s language is unambiguous. The sole exception to the exhaustion

requirement is the thirty-day backstop.

        The Supreme Court analyzed courts’ “traditional equitable discretion” to stay the effect of

a statutory automatic stay contained in the PLRA in Miller v. French. 530 U.S. 327, 333–34, 336–

37 (2000). The PLRA provides for the automatic stay of injunctions that do not comply with the

PLRA’s new (at the time of its passage) standards “for the entry and termination of prospective

relief in civil actions.” Id. at 333–34. The statute provides that a motion to modify or terminate

prospective relief under the relevant section “shall operate as a stay during the period . . . beginning

on the 30th day after such motion is filed.” Id. at 334 (quoting 18 U.S.C. § 3626(e)(2)). The

Supreme Court found that this language was mandatory and any interpretation reading in authority

for courts to suspend “the automatic stay by applying the traditional standards for injunctive relief

. . . would subvert the plain meaning of the statute, making its mandatory language merely




11
  The Supreme Court has recognized the strong policy interest favoring exhaustion in similar contexts. See
Brown v. Gen. Servs. Admin., 425 U.S. 820, 834 (1976) (noting “the strong policy requiring exhaustion of
state remedies when prisoners challenge the length of their confinement” (internal quotation marks
omitted)). To support that proposition in Brown, the Supreme Court cited Preiser v. Rodriguez, which
involved habeas relief, but Section 3582(c)(1)(A) bears similarities to habeas relief in that it provides an
avenue to “speedier release from . . . confinement—the heart of habeas corpus.” 411 U.S. 475, 498 (1973).


                                                    19
      Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 20 of 21




permissive.” Id. at 337–38 (“[Such an interpretation] would mean that the motion to terminate

merely may operate as a stay, despite the statute’s command that it ‘shall’ have such effect.”).

       Similarly here, Section 3582(c)(1)(A)’s language is mandatory; a defendant may only bring

a motion to modify a term of imprisonment “after [her or she] has fully exhausted all administrative

rights to appeal . . . or the lapse of 30 days from the [warden’s] receipt of such a request . . . ,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The Court does not have discretion to read a

further exception into this plain language. Although a number of courts have reached the opposite

conclusion, this Court’s decision is consistent with a significant number of courts that have

considered this issue. See United States v. Schultz, No. 17-CR-193, 2020 WL 1872352, at *4

(W.D.N.Y. Apr. 15, 2020) (collecting cases); United States v. Epstein, No. 14-CR-287, 2020 WL

1808616, at *4 (D.N.J. Apr. 9, 2020) (noting that, within a week, “a majority of district courts

across the country have” found Section 3582(c)(1)(A)’s prerequisites to be mandatory) (collecting

cases); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (noting that defendant’s

failure to satisfy Section 3582(c)(1)(A)’s prerequisites “present[ed] a glaring roadblock

foreclosing compassionate release”).

II.    Guidance for Renewed Motion

       Although Defendant’s motion is procedurally defective and must be denied on those

grounds, the Defendant will be free to renew his motion once he has satisfied either the exhaustion

requirement or the thirty-day backstop. 12 The Court accordingly reserves the question of whether

Defendant has satisfied the substantive requirements of Section 3582(c)(1)(A). See United States

v. Hart, No. 17-CR-248, 2020 WL 1989299, at *5 (S.D.N.Y. Apr. 27, 2020) (“In light of my



12
  The Court encourages the parties to mutually agree on the date upon which Defendant may renew his
motion, which will likely depend on the date the warden of Defendant’s facility received Defendant’s
request pursuant to Section 3582(c)(1)(A).


                                                20
     Case 1:15-cr-00122-FPG-JJM Document 181 Filed 05/05/20 Page 21 of 21




decision that Defendant has not exhausted his administrative remedies, I need not reach the issue

of whether he has demonstrated extraordinary and compelling circumstances.”).

       In the event Defendant renews his motion, he should specifically explain: how reduction

of his term of incarceration would be “consistent with applicable policy statements issued by the

Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A); how release would allow him to better

protect himself from COVID-19 infection; the basis for the Court’s authority to modify his

sentence so “that the remaining portion [may] be served on home confinement,” ECF No. 179 at

7; and provide any relevant updates on the pending habeas action regarding the conditions of

confinement at FCI Elkton pending in the Northern District of Ohio (Wilson v. Williams, No. 20-

CV-794). If the Court determines that a briefing schedule is necessary, the Government should

address specific steps taken at FCI Elkton to reduce the spread of COVID-19, provide the number

of inmates and staff at FCI Elkton that have been infected with COVID-19, and provide the number

of tests that have been completed at FCI Elkton with respect to inmates and staff.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Release from Custody, ECF No. 176,

is DENIED without prejudice.

       IT IS SO ORDERED.

Dated: May 5, 2020
       Rochester, New York
                                                     ______________________________________
                                                           HON. FRANK P. GERACI, JR.
                                                                    Chief Judge
                                                             United States District Court




                                               21
